Name: Commission Regulation (EEC) No 88/89 of 16 January 1989 correcting Regulation (EEC) No 69/89 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/20 17. 1 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 88/89 of 16 January 1989 correcting Regulation (EEC) No 69/89 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 69/89, for CN codes 1006 30 67 and 1006 30 98 :  in the column headed Third countries (except ACP or OCI)(3)/ '470,82' is replaced by *627,76',  in the column headed 'ACP or OCT (') (2) (3)', '470,82' is replaced by '301,53'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 2229/88 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March J 987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as amended by Regulation (EEC) No 1 546/87 (4), and in particular Article 8 thereof, Whereas the levies applicable to imports of rice and broken rice were fixed in Commission Regulation (EEC) No 2699/88 (*), as last amended by Regulation (EEC) No 69/89 ( «) ; Whereas a mistake has crept into that Regulation ; whereas the Regulation in question should be corrected accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the, European Communities. At the request of the interested party, it shall apply with effect from 16 January 1989. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 16 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 30. 0 OJ No L 80, 24. 3. 1987, p. 20. {*) OJ No L 144, 4. 6. 1987, p. 10. 0 OJ No L 241 , 1 . 9. 1988, p. 27. M OJ No L 11 , 14. 1 . 1989, p. 5.